MEMORANDUM ***
There was ample evidence at trial from which a rational jury could have found that Aranda (1) seized or detained another person and (2) threatened to kill, injure or continue to detain that person (3) with the purpose of compelling a third person to act, or refrain from acting, in some way. See 18 U.S.C. § 1203; United States v. Carrion-Caliz, 944 F.2d 220, 225 (5th Cir.1991). Although we stated in United States v. Lopez-Flores that the “ransom” for the victim’s release was the payment over the initially agreed-upon amount, we also indicated that the “nature of [thejdetention” also constituted a change to the agreed-upon arrangement. See 63 F.3d 1468, 1477 (9th Cir.1995). As the District of Columbia Circuit explained in United States v. Lin, whether a defendant intended to collect a debt rather than extort money is not relevant under the Hostage Taking Act, which broadly prohibits physical detentions designed to compel another to do “any act.” See 101 F.3d 760, 766-67 (D.C.Cir.1996); 18 U.S.C. § 1203.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.